Citation Nr: 0121791	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

The veteran had active service from January 1952 to November 
1954.  The veteran died in November 1995.  The appellant is 
the veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997  decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  In an August 1999 decision, 
the Board denied the appeal.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).   In a November 2000 order, the Court vacated 
the August 1999 Board decision, denying DIC under the 
provisions of 38 U.S.C.A. § 1151, for consideration of the 
provisions of Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106- 475 (2000).  


REMAND

The appellant contends that entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) is warranted.  
She asserts, in essence, that flu shots or influenza and 
pneumonia vaccinations administered by VA medical personnel 
materially contributed to the veteran's death in November 
1985.  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  Thus, the less restrictive version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change is applicable to 
the appellant's claim.

Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical, or surgical treatment, or examination, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The applicable regulation further provides that, in 
determining whether additional disability resulted from a 
disease, injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, or examination, it is necessary to 
show that additional disability is actually the result of 
such disease, injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the treatment was 
authorized, and will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358. 

As the Court order, it was noted that the RO and Board 
decision appealed to the Court denied the appellant's claim 
as "not well grounded" and, during the pendency of the 
veteran's appeal, but after the case was forwarded to the 
Board, the President signed the VCAA (codified at 38 U.S.C. 
§§ 5100-5103A, 5106- 7, 5126), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The request for records 
and the medical etiology opinion requested below are in part 
to comply with this provision.

In reviewing the record, the Board notes that VA outpatient 
records have been obtained, and include a consent form that 
refers to the two VA vaccinations received by the veteran.  
In addition, the appellant, through her attorney, submitted 
photocopies of treatment records from Columbus Community 
Hospital of Columbus, Ohio, pertaining to the veteran's 
terminal hospitalization.  A photocopy of the Certificate of 
Death issued by the State of Ohio has also been obtained.  
While it does not appear that there are other relevant 
treatment records available, the RO should contact the 
appellant to make sure that all pertinent evidence has been 
obtained.  

It is also the Board's judgment that a medical opinion 
addressing the contended causal relationship between the 
veteran's October 1995 immunizations and the cause of his 
death in November 1985 is warranted.  

In addition, the appellant's attorney has asserted that the 
appellant did not have an opportunity to request a hearing 
following her July 1999 notice of certification of the 
appeal.  While the attorney, on behalf of the appellant, 
specifically declined a hearing in the October 1998 
substantive appeal (VA Form 9), in view of the attorney's 
recent assertion, the appellant should be provided another 
opportunity for a personal hearing.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and her attorney to clarify whether she 
desires a personal hearing. 

2.  The RO should also ask the appellant 
whether there is any additional relevant 
evidence available, to include any 
medical records of the veteran that have 
not been obtained.  The RO should have 
her identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment that may be available.  After 
obtaining any necessary authorization(s) 
from the appellant, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  
VCAA, supra; 38 C.F.R. § 3.159 (2000).

3.  The RO must review the claims file 
and ensure that any action deemed 
necessary by the VCAA, to include the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act, is completed. 

4.  The RO must refer the claims folder 
to an appropriate specialist.  The 
physician is requested to review all of 
the relevant medical evidence in the 
claims folder, to include the clinical 
records pertaining to the veteran's flu 
shots or influenza and pneumonia 
vaccinations in October 1995, all VA 
outpatient treatment records, and the 
terminal hospital records dated in 
November 1995 (Columbus Community 
Hospital), and opine whether it is at 
least as likely as not that the veteran's 
death was causally linked to VA 
immunization for pneumonia and influenza.  
The complete rationale for the opinion 
should be set forth in a typewritten 
report.  

5.  When the development requested has 
been completed, the RO must readjudicate 
the claim for DIC under the provisions of 
38 U.S.C.A. § 1151 on the merits.  If the 
benefit sought is not granted, the 
appellant and her attorney should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to comply with the Court's 
order and to assist the appellant under the expanded 
requirements of VCAA.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant and her attorney 
have the right to submit additional evidence and argument on 
the matter remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required until 
the appellant and her attorney are notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


